Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

implemented on a processor of a robotic vehicle for robust navigation of the robotic vehicle”. Therefore the following are interpreted as software that is processed by a processor.

In claim 26:
means for executing simultaneous localization and mapping (SLAM) tracking.
means for determining whether a rotation angle of the image sensor of the robotic vehicle exceeds a rotation threshold.
means for determining whether SLAM tracking is stable.
means for reinitializing a pose of the robotic vehicle in.

In claim 27:
means for identifying features in the captured images.
means for selecting a captured image having a number of features exceeding a feature threshold.
means for determining whether a number of tracked features of the selected image exceeds a tracking threshold.
means for determining whether the distribution of the tracked features exceeds a distribution threshold.

In claim 28:
means for determining whether the rotation angle of the image sensor can be determined.
means for selecting a captured image having two or more target objects.
means for determining an image scale.




means for determining whether the selected image includes more than two target objects.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 16-19, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Publication No. 20160144505) in view of Nakano (US Publication No. 20100049391) and Newcombe (US Publication No. 20120194644).

For claim 1, Fong teaches: A method of navigating a robotic vehicle ([0005], disclosing a mobile robot configured to navigate an operating environment), comprising: 

capturing images by a rearward-facing image sensor of the robotic vehicle ([0095], disclosing rear facing cameras 125, 410 allows the mobile robot 10 to observe a high concentration of reliable, static, and unchanging features to build repeatedly recognizable uniquely identifiable landmarks within the surrounding environment for use in VSLAM. Images have to be captured through rear facing camera for use in VSLAM); 

executing, by a processor of the robotic vehicle, simultaneous localization and mapping (SLAM) tracking using the captured images ([0095], disclosing rear facing cameras 125, 410 allows the mobile robot 10 to observe a high concentration of reliable, static, and unchanging features to build repeatedly recognizable uniquely identifiable landmarks within the surrounding environment for use in VSLAM. Images have to be captured through rear facing camera for use in VSLAM); 

determining, by the processor, whether the robotic vehicle is approaching a barrier ([0085], disclosing sensor system includes ranging sonar sensors, proximity cliff detectors 119a-119f, proximity sensors.[0079], disclosing Depending upon the behavioral programming of the mobile robot 10, it may respond to events (e.g., obstacles, cliffs, walls) detected by the bumper 115, cliff sensors 119a-119f, and one or more proximity sensors 120a-120n by controlling the wheel modules 111a, 111b to maneuver 

Fong does not teach:
determining, by the processor, whether a rotation angle of the image sensor of the robotic vehicle exceeds a rotation threshold in response to determining that the robotic vehicle is approaching a barrier; 
determining, by the processor, whether SL AM tracking is stable in response to determining that the rotation angle of the image sensor exceeds the rotation threshold; and 
reinitializing, by the processor, a pose of the robotic vehicle in response to determining that SLAM tracking is not stable.

Newcombe teaches of determining whether rotation angle exceeds a threshold, and determines whether SLAM is stable is response to determining the threshold being violated. Furthermore pose is reinitialized for SLAM ([0050], disclosing a tracking failure detector 500 which operates in real time. The tracking failure detector 500 may comprise thresholds 502 which are pre-configured depending on the application domain concerned. Any combination of one or more of these ways of detecting a tracking failure may be used. A tracking failure may be detected when a failure in convergence of an iterative process used to track the position and orientation of the mobile depth violation of rotation thresholds and/or when failure of an iterative process used to track the position and orientation of the mobile depth camera occurs due to failure to converge or converging with too large a residual error).

Nakano teaches of determining whether rotation angle exceeds a threshold, and determines whether SLAM is stable is when the threshold is being violated. Furthermore pose is reinitialized for SLAM (figure 3 and [0055], disclosing, whether or not the differential value of the inclination angle calculated in step S104 exceeds a prescribed threshold value (for example, 5 degrees/sec) is determined in step S106. When the differential value of the inclination angle falls below the prescribed threshold value, the process proceeds to S108 where the SLAM function is executed in which the self-position is estimated based on the distance information and the angle information acquired by the laser range finder 20 and on the rotation angle of each of the electric motors 12 detected by the encoders 16, and the global map is generated based on the distance information and the angle information acquired by the laser range finder 20. When the differential value of the inclination angle exceeds the prescribed threshold value, it is determined that the laser range finder 20 is vibrating, and the self-position estimation using the detection results of the laser range finder 20 is stopped. Then, the process proceeds to step S110, where the dead reckoning function is executed in which the self-position is estimated based on the travel amount of the apparatus acquired from the rotation angle of each of the electric motors. Thus when movement angle is above a threshold, SLAM is not performed and when it falls below threshold, SLAM is performed).

Claims 10, 19 and 26 recite same limitations as of claim 1, hence are rejected under same basis.

For claim 7, modified Fong teaches: The method of claim 1, wherein executing SLAM tracking comprises: 

identifying, by the processor, features in the captured images ([0007], disclosing a histogram that identifies different portions of the camera field of view and provides a corresponding frequency with which each portion of the field of view is used by the SLAM application to generate or identify features. [0032], disclosing VSLAM application further directs a processor to: identify features within different portions of a captured image); 

determining, by the processor, whether the identified features can be tracked between captured images ([0096], disclosing the mobile robot 10 may use the front facing camera 125 to detect and track a set of 

Fong does not explicitly teach:
determining, by the processor, whether a number of mismatches in features between captured images is below a mismatch threshold in response to determining that the identified features can be tracked between captured images; and 
determining, by the processor, a pose of the robotic vehicle in response to determining that the number of mismatches in features between captured images is below the mismatch threshold.

However Fong does teach that mismatch between successive images is utilized in determining feature distance ([0134], disclosing the presence of significant disparity can be utilized to determine distance to a feature with much greater precision than can be made from the feature observed in the successive views. [0048], disclosing FIG. 13A illustrates disparity that can be utilized to determine distance to a feature. [0122], disclosing measuring the disparity between each of the features and estimating changes in pose between the capture of the images, the mobile robot 10 moving at a known speed can measure the distance to each of the features. These distances can then be utilized to determine the 3D structure of the set of features that define a landmark. As is discussed above, when some or all of the features forming the landmark are subsequently observed, knowledge of the 3D structure of the features can be utilized to estimate the relative pose of the mobile robot 10. In implementations, the mobile robot 10 can take two or more images over a distance traveled in order to 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to have a threshold on number(or magnitude) of mismatch in features between captured images to accurately execute SLAM and maintain a high level of confidence in determined position.
Claims 16 and 25 recite same limitations as of claim 7, hence are rejected under same basis.

For claim 8, modified Fong teaches: The method of claim 1, 

Fong does not explicitly teach: wherein the rearward-facing image sensor is mounted on the robotic vehicle with the short sides of the image sensor facing the front and rear of the robotic vehicle if a plane angle of the image sensor is small.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to wherein the rearward-facing image sensor is mounted on the robotic vehicle with the short sides of the image sensor facing the front and rear of the robotic vehicle if a plane angle of the image sensor is small as a rearrangement of parts and design choice. Modification provides freedom in placing image sensor in an orientation that provides maximum utility of the sensor. Furthermore placement of image sensor is dependent on packaging of image sensor and robot mounting point, this it would have been obvious to one with ordinary skill in the art to place 
Claim 17 recites same limitations as of claim 8, hence is rejected under same basis.

For claim 9, modified Fong teaches: The method of claim 1, 

Fong does not explicitly teach: wherein the rearward-facing image sensor is mounted on the robotic vehicle with the long sides of the image sensor facing the front and rear of the robotic vehicle if a plane angle of the image sensor is large.

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to have wherein the rearward-facing image sensor is mounted on the robotic vehicle with the long sides of the image sensor facing the front and rear of the robotic vehicle if a plane angle of the image sensor is large as a rearrangement of parts and design choice. Modification provides freedom in placing image sensor in an orientation that provides maximum utility of the sensor. Furthermore placement of image sensor is dependent on packaging of image sensor and robot mounting point, this it would have been obvious to one with ordinary skill in the art to place the sensor in a way that is aesthetically and structurally best, hence is a design choice: see MPEP 2144.04 Rearrangement of parts.
Claim 18 recites same limitations as of claim 9, hence is rejected under same basis.

Claims 2, 11, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Publication No. 20160144505) in view of Nakano (US Publication No. 20100049391), Newcombe (US Publication No. 20120194644) and Uchiyama (US Publication No. 20160080644).

For claim 2, modified Fong teaches: The method of claim 1, 

Fong further teaches: wherein reinitializing the pose of the robotic vehicle comprises: 

identifying, by the processor, features in the captured images ([0032], disclosing the VSLAM application further directs a processor to: identify features within different portions of a captured image); 
selecting, by the processor, a captured image having a number of features exceeding a feature threshold ([0068], disclosing the mobile robot 10 will create new landmarks if the number of detectable features falls below a threshold for a minimum number of features for detecting a landmark. In embodiments, the threshold number of landmarks is a cluster of identifiable features detected. [0101], disclosing the mobile robot 10 also will create new landmarks if lighting variations make previously viewed features indiscernible and the number of detectable features falls below a threshold for a minimum number of features for detecting a landmark); 

determining, by the processor, whether a number of tracked features of the selected image exceeds a tracking threshold ([0068], disclosing the mobile robot 10 will create new landmarks if the number of detectable features falls below a threshold for a minimum number of features for detecting a landmark. In embodiments, the threshold number of landmarks is a cluster of identifiable features detected. [0101], disclosing the mobile robot 10 also will create new landmarks if lighting variations make previously viewed features indiscernible and the number of detectable features falls below a threshold for a minimum number of features for detecting a landmark; 

determining, by the processor, whether the distribution of the tracked features exceeds a distribution threshold in response to determining that the number of tracked features of the selected image exceeds a tracking threshold; and 
executing, by the processor, SLAM tracking in response to determining that the distribution of the tracked features exceeds a distribution threshold.

Uchiyama teaches determining, by the processor, whether the distribution of the tracked features exceeds a distribution threshold, and executing, by the processor, SLAM tracking in response to determining that the distribution of the tracked features exceeds a distribution threshold (figure 13 and [0076], disclosing determining unit 123 detects a plurality of first feature points in a first image taken by the imaging unit 11; and, based on at least one of the number and the distribution of the detected first feature points, determines whether or not to start the calculation of the position and the orientation of the imaging unit 11. More particularly, if at least one of the number and the distribution of the first feature points exceeds a first threshold value, then the first determining unit 123 determines to start the calculation of the position and the orientation of the imaging unit 11. However, if at least one of the number and the distribution of the first feature points is equal to or smaller than the first threshold value, then the first determining unit 123 determines that the calculation of the position and the orientation of the imaging unit 11 cannot be started).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to determine whether the distribution of the tracked features exceeds a distribution threshold and executing, by the processor, SLAM tracking in response to determining that the distribution of the tracked features exceeds a distribution threshold as taught by 
Claims 11, 20 and 27 recite same limitation as claim 2, hence are rejected under same basis.

Claims 3, 4, 6, 12, 13, 15, 21, 22, 24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Publication No. 20160144505) in view of Nakano (US Publication No. 20100049391), Newcombe (US Publication No. 20120194644) and Zhao (US Publication No. 20170374342).
For claim 3, modified Fong teaches: The method of claim 1, 

Fong further teaches: further comprising initializing a pose of the robotic vehicle by: 

capturing, by the image sensor, an image of target objects ([0063], disclosing robot 10 can capture images of reliably static, feature rich objects, such as picture frames hung on the walls of a home and other features having no displacement. As is discussed further below, the mobile robot 10 can use features of reliably static objects located at a particular range of heights above the floor to build a map of an environment and navigate using vision based sensors and vision based simultaneous localization and mapping, or VSLAM); 

executing, by the processor, visual simultaneous localization and mapping (VSLAM) using the captured images of the target objects ([0023], disclosing memory containing a behavioral control application and a visual simultaneous localization and mapping (VSLAM) application. [0032], disclosing VSLAM 

determining, by the processor, whether the rotation angle of the image sensor can be determined (as explained in claim 1, Fong modified through Nakano and Newcombe determines rotation angle of image sensor); 

Fong does not specifically teach: selecting , by the processor, a captured image having two or more target objects in a field of view of the image in response to determining that the rotation angle of the image sensor can be determined; and 
determining, by the processor, an image scale based, at least in part, on a location of the target objects within the selected image.

However Fong teaches of extracting features of objects and requires a minimum number of features (tilting the camera 125 allows the mobile robot 10 to focus on an area within a typical indoor environment in which features are unchanging, such as those features imaged around door frames, picture frames and other static furniture and objects, allowing the mobile robot 100 to identify reliable landmarks repeatedly, thereby accurately localizing and mapping within an environment. [0068], disclosing tilting the camera 125 allows the mobile robot 10 to focus on an area within a typical indoor environment in which features are unchanging, such as those features imaged around door frames, picture frames and other static furniture and objects, allowing the mobile robot 100 to identify reliable landmarks repeatedly, thereby accurately localizing and mapping within an environment. [0101], disclosing mobile robot 10 also will create new landmarks if lighting variations make previously viewed features indiscernible and the number of detectable features falls below a threshold for a minimum 

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to extract features from multiple objects in image to perform SLAM and take scaling factor into account for accurate SLAM execution, thereby improving efficiency.
Or in the alternative Zhao teaches of capturing image of multiple objects for SLAM and using scale-invariant feature transform ([0025] and figure 3A, disclosing At 302, optical image data (e.g., one or more images) of a laser line and an object (in some examples, multiple objects) can be captured and/or stored by a SLAM device (e.g., device 102 in FIG. 1). And [0018], disclosing the device can identify one or more features of object 204 using suitable feature detection techniques, such as scale-invariant feature transform (SIFT). As scale is invariant, actual scale change between objects in image is accounted for).

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to capture multiple objects and determine scaling between objects as taught by Zhao to extract maximum features from image and perform accurate SLAM irrespective of change in scaling of objects.
Claims 12, 21 and 28 recite same limitations as of claim 3, hence are rejected under same basis.

For claim 4, Modified Fong teaches: The method of claim 3, further comprises: determining, by the processor, whether the selected image includes more than two target objects; and 

Fong further teaches: determining, by the processor, a rotation angle correction in response to determining that the selected image includes more than two target objects ([0023], disclosing images being used by the VSLAM application to determine updated robot poses and update the map of the operating environment. Pose includes angle information and it is determined through image. And image contains multiple objects through teaching of Zhao).

13, 22 and 29 recite same limitations as claim 4, hence are rejected under same basis.

For claim 6, modified Fong teaches: The method of claim 3, 

Fong further teaches: wherein features comprise one or more of physical terrain, contour, lighting, building fixtures, and visual elements of an environment ([0068], disclosing  door frames, picture frames and other static furniture and objects, allowing the mobile robot 100 to identify reliable landmarks repeatedly).
Claims 15 and 24 recite same limitations as of claim 6, hence are rejected under same basis.

Claims 5, 14, 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (US Publication No. 20160144505) in view of Nakano (US Publication No. 20100049391), Newcombe (US Publication No. 20120194644) and Guo (US Publication No. 20180046874).

For claim 5, modified Fong teaches. The method of claim 3, 

Fong does not teach: wherein the target objects are spherical.

Gou teaches utilizing spherical objects for SLAM ([0117], disclosing depth information can be generated based on the location and orientation of camera 708 determined by, for example, orientation and position determination module 322 of FIG. 3. For example, based on a previously-determined location of the physical object within a 3D map (e.g., with the SLAM algorithm) and the location of the camera in that 3D map, the distance between the camera and the physical object can be determined. [0166], disclosing physical markers comprise a ball or spherical-shaped object of varying size, although it will be appreciated the physical markers may comprise a variety of different shapes and sizes, it will be appreciated the physical markers may comprise a variety of different shapes and sizes).

As spherical objects require less features to identify them because of their uniform shape, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Fong to use spherical objects for SLAM as taught by Gou to use less processing resources in identifying objects in image.
Claim 14, 23 and 30 recite same limitations as of claim 5, hence are rejected under same basis.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pirchheim (US Publication No. 20140320593) teaches of executing SLAM when threshold conditions are met. See [0034].
Munich (US Publication No. 20160147230) teaches of performing SLAM through different portions of camera field of view. See [0153].
Kim (US Publication No. 20090149994) teaches of performing SLAM and determining rotation angle. See [0070].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664